Citation Nr: 0124275	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  97-26 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left knee disorder, 
as secondary to a service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from August 1954 to August 
1958.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO) which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is no medical evidence of a left knee injury during 
service, and the veteran's current left knee disorder is not 
causally or etiologically related to the veteran's service or 
service-connected right ankle disability.


CONCLUSION OF LAW

A left knee disability was not incurred or aggravated during 
service, and is not proximately due to or the result of the 
service-connected right ankle disability.  38 U.S.C.A. 
§ 1110, 1131, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).  This law sets forth requirements 
for assisting a claimant in developing the facts pertinent to 
his or her claim.  In this regard, the Board notes that VA 
fulfilled its duty to assist the veteran by obtaining and 
fully developing all relevant evidence necessary for an 
equitable disposition of the issue on appeal.  The RO 
afforded the veteran a VA examination, as well as obtained 
relevant medical records.  The veteran was also afforded a 
hearing before the RO.  The Statement of the Case provided to 
the veteran and his representative informed him of the 
pertinent laws and regulations and the evidence necessary to 
substantiate his claim.  As such, the Board finds that the 
duty to assist was satisfied and the case is ready for 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) ("[I]f BVA determines that [an] omission . . . did 
not prejudice the claimant or violate VA's statutory duty to 
assist, BVA [can] properly render a decision on the 
appeal....").

The veteran claims that he is entitled to service connection 
for a left knee disability.  Specifically, the veteran 
asserts that his service-connected right ankle disability 
caused his left knee disorder.  A veteran is entitled to 
service connection for a disability resulting from a disease 
or injury incurred or aggravated in the line of duty while in 
the active military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  Service 
connection may also be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  To 
establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (". . 
. when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability . . . over and above the degree of 
disability existing prior to the aggravation.").

In relation to the present appeal, the veteran was granted 
service connection for a right ankle sprain in an October 
1958 rating decision.  A 10 percent disability evaluation was 
assigned, and remains in effect.

Additionally, the veteran's service medical records do not 
provide any evidence of complaints, diagnosis, or treatment 
for a left knee disorder.  The June 1946 separation 
examination noted that the veteran had a right ankle injury 
during service, but was negative for any left knee injury.  
Similarly, the veteran's October 1958 VA examination provided 
no evidence that the veteran's right ankle disability had 
resulted in any other disabilities. 

The veteran submitted private medical records in connection 
with his claim for secondary service connection.  Private 
medical records from Stephen F. Mitros, M.D., dated November 
1979, show that the veteran complained of pain in the left 
popliteal fossa.  According to the records, the veteran 
reported intermittent aching in this area since childhood, 
which increased in the four to five years prior to the 
report.  The veteran related that the pain radiated into his 
upper left calf from his knee, and that he has no history of 
injury to his knee.  Physical examination was negative for 
joint line tenderness, effusion, laxity, or internal 
derangement.  The veteran was diagnosed with a probable 
Baker's cyst.

According to a private medical record from Kevin Crawford, 
D.O., dated August 1998, the veteran reported having chronic 
left knee pain and a right ankle disorder.  The veteran also 
reported that he uses a cane and brace for his right ankle.  
Physical examination showed normal range of motion of the 
left knee, without swelling or joint line tenderness.  There 
was also fullness in the popliteal area, suggestive of a 
Baker cyst, and x-rays were negative for degenerative 
changes.  Dr. Crawford further stated that with regard to the 
question of causality of the veteran's left knee problem in 
regard to the veteran's right ankle disability, he "[has] 
some difficulty making a direct link between his right ankle 
injury and his left knee injury." 

VA medical records were also obtained in connection with the 
veteran's claim for secondary service connection.  Records 
dated February 1983 show that the veteran has pain in the 
back of his left knee and noted that the veteran had a tendon 
separation of the right ankle during service.  A x-ray was 
negative for evidence of a bone or joint abnormality of the 
left knee.  Another record, also dated February 1983, reveals 
that that the veteran wears a brace for his service-connected 
ankle disorder, and that the brace may have caused pressure 
on or strain of the left leg below the knee.  The record 
further asks whether the veteran's left knee disorder could 
"be considered adjunct to the [service-connected] disability 
[?]".  Records dated April 1983 state that the veteran has a 
mild pelvic tilt to the left, and that correction has no 
effect on left calf pain.  The record notes that the veteran 
chose not to use an ankle orthosis.  In response to the 
February 1983 record suggesting a link between the right 
ankle and left leg, the examiner states that the brace "has 
no relation to the symptoms [of] the left [leg]" and that 
the veteran had "pain with no clinical findings."  A 
January 1984 record notes that the veteran uses a walking 
cane.  A September 1984 record shows that the veteran has 
limitation of motion of the right ankle.

An August 1992 record indicates that the veteran was fitted 
for a new right ankle brace.  An August 1996 record states 
that there was no evidence of swelling or effusion of the 
left knee, but that range of motion of the left knee was 
painful.  The record also noted that the veteran wears a 
prosthesis on his right leg due to an injury of the right 
ankle.  An August 1996 radiology report shows calcification 
adjacent to the medial femoral condyle of the left knee, 
consistent with calcification within the medial collateral 
ligament.  According to the report, the veteran was diagnosed 
with Pellegrini-Stieda disease of the left knee.  A September 
1996 record notes that the veteran has posterior and anterior 
left knee pain, with stiffness and mild weakness of the left 
knee.  Examination showed minimal effusion, a stable patella, 
and a stable knee.  X-rays were negative for evidence of 
degeneration.  The diagnosis was a possible meniscal tear.  
Records dated October 1996 and December 1996 state that the 
veteran continues to have left knee pain.  Records dated 
April 1997 through June 1997 indicate that the veteran has a 
history of chronic left knee pain.  Another record, dated 
December 1997, shows a history of left knee pain, and states 
that an MRI done a year earlier revealed a meniscus tear of 
the post-horn medially and laterally and a Baker's cyst.  
Records dated February 1998 indicate that the veteran 
underwent an arthroscopy of the left knee for a meniscal 
tear.  A March 1998 record states that the veteran is status-
post surgery of the left knee, and that the veteran had no 
complaints regarding his left knee. 

The veteran was afforded a VA examination in February 1997.  
The veteran complained of pain near the back of his left 
knee, but without hip or back pain.  The veteran related that 
he injured his right ankle in service, for which he wore a 
brace.  Physical examination showed that the veteran walked 
with normal heel-toe gait with or without his ankle brace, 
the veteran's hips were symmetrical, and that both legs were 
equal in length.  There was no evidence of swelling, 
effusion, or deformity of the knees.  Patellar compression of 
the left knee was not painful, ligaments were stable, and 
McMurray's test was negative.  Range of motion of the left 
knee was zero (0) to 130 degrees with pain at the extremes.  
Examination of the right knee was normal, with ligamentous 
stability and full range of motion.  The veteran's right and 
left ankles were aligned normally, without swelling or 
deformity.  X-ray of the hips was normal, and x-ray of the 
right ankle was also normal, without arthritis or 
malalignment.  X-rays of the left knee revealed calcification 
of the medial collateral ligament consistent with Pellegrini-
Stieda disease and review of a MRI report revealed a 
suggestion of a small cyst with an undisplaced tear of the 
posterior horn of the medial and lateral meniscus.  The 
veteran was diagnosed with mild lateral instability of the 
right ankle without arthritis, normal hip joints, and 
Pellegrini-Stieda disease, undisplaced tear of the posterior 
horn of the medial and lateral meniscus of the left knee.  
The examiner further opined that "the Pellegrini-Stieda 
disease or [the veteran's] meniscus tear of the left knee are 
not secondary to his service connected [right] ankle 
condition." Upon a review of the veteran's claims file in 
May 2000, following additional development by the RO, the 
examiner stated that "the new evidence has not changed [his] 
opinion regarding the veteran's left knee condition."

At the veteran's June 1998 hearing, the veteran testified 
that he began experiencing left knee pain in 1979.  The 
veteran also testified that he underwent surgery on his left 
knee in February 1998.  In addition, the veteran testified 
that his right ankle has not improved since service and that 
his "weight shift" from his right leg to his left leg 
consistently impairs his left knee.

The Board finds that the evidence of record does not 
establish service connection for the veteran's left knee 
disability.  As stated earlier, an award of service 
connection requires that the veteran have a disability as a 
result of an injury incurred during service.  The veteran's 
service medical records are negative for treatment or 
diagnosis of a left knee disorder.  The only evidence of 
record linking the veteran's left knee disability to service 
is the veteran's claim for secondary service connection.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions). 

An award of secondary service connection requires competent 
medical evidence establishing that a current disability is 
the result of or proximately due to a service-connected 
disability.  In this case, the record contains clear medical 
evidence that the veteran's left knee disability is not 
related to his in-service right ankle injury.  As stated 
earlier, the service medical records are negative for 
treatment for a left knee disorder as a result of the right 
ankle injury incurred by the veteran.  Most significantly, 
the VA examiner, after reviewing the veteran's claims file 
and examining the veteran, clearly indicated that the 
veteran's present left knee disability was not secondary to 
the veteran's service-connected right ankle disability.  
Additionally, VA medical records also stated that the 
veteran's use of a right ankle brace was completely unrelated 
to the veteran's left knee disorder.  Likewise, Dr. Crawford 
was unable to attribute the veteran's left knee disorder to 
the veteran's right ankle disability.  Moreover, the veteran 
reported to Dr. Mitros in 1979 that the intermittent 
radiating left knee pain had existed since childhood, and 
only worsened in the previous five years.  As such, the only 
evidence of record linking the veteran's left knee disorder 
to his service-connected right ankle disability is the 
veteran's own statements.  Because the veteran is a layperson 
with no medical training or expertise, his contentions, 
without more, do not constitute competent medical evidence.   
See Espiritu v. Derwinski, supra (holding that lay persons 
are not competent to offer medical opinions or evidence of 
causation, as it requires medical knowledge).  Thus, the 
Board finds that the opinion by the VA examiner, which was 
based on examination of the veteran, consideration of the 
veteran's assertions and history, and a review of the prior 
evidence of record to be more persuasive.  Accordingly, 
without competent medical evidence of a causal link between 
the veteran's service-connected right ankle disability and 
the veteran's left knee disorder, the Board finds that the 
veteran is not entitled to service connection for a left knee 
disorder.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a left knee disorder as secondary to 
the veteran's service-connected right ankle disability.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to reasonable doubt in favor of the veteran, 
the provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable, and the appeal is denied.


ORDER

Service connection for a left knee disability as secondary to 
a service-connected right ankle disability is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

